           Case 1:20-cv-01761-JMF Document 21 Filed 06/08/20 Page 1 of 1

                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                                 Direct Number: (212) 326-3693
                                                                                                     nscott@jonesday.com
                                        June 8, 2020
                              Application DENIED in part. The parties must participate in a mediation
                              session by the date of the initial pretrial conference, which remains
VIA ECF                       scheduled for June 30th. By the Thursday before the conference, Plaintiff
Hon. Jesse M. Furman          must submit a letter or letter-motion advising the Court whether it intends to
United States District Court  move for default judgment against American Express Co. The Clerk of Court
Southern District of New York is directed to terminate ECF No. 20. SO ORDERED.
500 Pearl Street, Room 2230
New York, NY 10007

                                                                                 June 8, 2020
                  Re:       Moshe Masri v. Experian Information Solutions, Inc., et al., Case No.
                            1:20-cv-1761-JMF

      Joint Request For an Adjournment of the Court Ordered Mediation and Initial Conference

Dear Judge Furman:

        Counsel for Moshe Masri (“Plaintiff”) and Experian Information Solutions, Inc.
(“Experian”) jointly write to request an adjournment of the court ordered mediation in the above
referenced matter. Alternatively, counsel for Plaintiff and Experian request that the court
postpone the Initial Pretrial Conference, currently scheduled for June 30, 2020, to at least August
17, 2020, in order to adhere to the Court’s order that mediation take place at least two weeks
prior to the Initial Pretrial Conference. Citibank, N.A. has settled in this matter, and the
remaining co-defendant, American Express Co., has not yet made an appearance.

       Counsel have contacted the Mediation Office to schedule a mutually agreeable mediation
date once co-defendant American Express Co. makes an appearance in the matter. The
Mediation Office has not assigned a mediator to this case as of this date.

        This request is the second adjournment request and does not affect any other scheduled
dates in the matter, other than the dates described above. The next scheduled appearance before
the Court is June 30, 2020. Plaintiff’s counsel consents to this request.

                                                             Respectfully Submitted,

                                                               /s/ Neil C. Scott

                                                             Neil C. Scott


cc:      All counsel of record (via ECF)




  ALKHOBAR  AMS TERDAM  ATL ANTA  BEIJING  BO S TON  BRISBANE  BRUSSEL S  CHICAGO  CLEVEL AND  CO LUMBUS  DALL AS
  DETROIT  DUBAI  DÜSSELDORF  FRANKFUR T  HONG KONG  HOUS TON  IRVINE  JEDDAH  LONDO N  LOS ANGELES  MADRID
  MEXICO CIT Y  MIAMI  MIL AN  MINNEAPOLIS  MOSCOW  MUNICH  NEW YORK  PAR IS  PER TH  PITTSBURGH  RIYADH
  SAN DIEGO  SAN FRANCISCO  SÃO PAULO  SHANGHAI  SILICON VALLEY  S INGAPORE  S YDNEY  TAIPEI  TOKYO  WASHINGTON
